Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 1 of 8 PagelD #:1 Ql

Sy SEP 30 208 United States District Court
open eS errict cougNOrthern District of Illinois

Plaintiff(s)
Case 1:19-cv-06488

fk
ALGIS PETER ANKUS | ¢ poe camel Fst
V.

Defendant(s) Date September 30,2019

Northwestern Memorial
Healthcare, Northwestern
Memorial Hospital

Dean M. Harrison CEO

 

 

COMPLAINT

Courts Jurisdiction Is based on Authority violations involving Constitutional or Federal Laws.
These include violations of The Americans with Disabilities Act 42 USC 12101, Including
those that descriminate in limiting or denying electronic access to Patients records as well

as access to Physicians.

This Court also has Jurisdiction in cases where violations of HIPPA Privacy Rule Sec.45
C.F.R. 164.524 results in lack of compliance for denial of access and documentation, a

critical aspect of the Privacy Rule.

The Court has Jurisdiction in instances of alleged contumaciously limiting medical data
access, thereby prohibiting application of Due Process of Law, as provided by both the Fifth

as well as the Fourteenth Amendments.
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 2 of 8 PagelD #:1

Plaintiff presents the following Three Counts as evidence of these Violations

COUNT 1 Plaintiff is a Disabled Individual as protected by The Americans with Disabilities Act
42 USC 12101 et seq. Patient has been treated for many years at Northwestern Memorial
Healthcare/Hospital for Orthopedic Spinal treatment as well as Surgery. Most recent a Cervical
Spinal Revision Surgery. Plaintiff was ‘enrolled’ in a sponsored Medical Device Study, while
pre-medicated and resting on a surgical gurney, just prior to entry into the Surgical Theater.
Request being made by a Doctors representative, and compelled to sign a release, which in My
position, he was unable read. This type of behaviour violated the right of proper disclosure of
anyone, not only the affected individual.

Plaintiff suffered multiple Side Effects post surgery and after citing his complaints to Alexandra
Ford of Northwestern Hospital's Patient Relations Department. Without the Due Diligence
mandated by both the ADA as well as HIPPA, my complaint was ignored.

EXHIBIT A Plaintiff's Letter in response dated June 26,2018 to findings of conclusion without

proper investigation into my request. Despite my request for further inspection, it was ignored..

COUNT 2 Violations of HIPPA Privacy Rule Sec.45 C.F.R 164.524 denial of access and
documentation, a Critical Apect of the Privacy Rule. On Tuesday, September 11, 2018 with Dr.
Guidio Marra. At the intake desk while registering | was confronted by the Manager of that
department, and requested that | sign a ‘new’ disclaimer form. Upon cursory review | noticed
that it included permission for Study Participation... as | was experiencing severe
proprioception difficulties post surgery, | elected to agree with all but the Study portion.

The Manager appeared and after some discussion ,during which | expressed my desire to not
allow further Study participation, | was firmly Denied my ability to conclude my appointment
with Doctor Marra. This Denial was not based on any valid question ,neither reviewable nor
unreviewable as stated in Sec 45 C.F.R. 164.524(a)(2),(3) thus was in clear violation Plaintiff's
Rights to meet with his previously scheduled appointment,a HIPPA Privacy Rule Violation.
Given the reticense exhibited by the Institution, | filed a Formal complaint of Quaity of Care
with my Insurance Carrier, UnitedHealthcare on October 17,2018.

EXHIBIT B UNITEDHEALTHCARE response letter Case Number is: S-265906094

dated October 19,2018.
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 3 of 8 PagelD #:1

' COUNT 3 Violations of both HIPPA Privacy Rule Denial of Access, as well as Violation of Fair Due
Process.

On January 4,2019 the Medical Center issued new stipulations which were required to access an :

Individuals records as well as Physician contact and messaging on a Hospital sponsered site named

MyChart. Without any forewaming ,the program demanded individual acceptance of unlisted conditions

for access to individual Medical History and treatment. This was done surreptitiously, without being

provided freely as it should have been by the institution. When | inquired as too the stipulations that

were attached, | was met with benign neglect. | next was able to obtain after several inquires of the IT

staff of the Institution a copy on January 4, 2019 of the blatantly discriminating, self serving stipulations

that many signed without review nor knowledge.

item 15 Dispute Resolution most disturbing ,item 15 (b) 'Limitation on Time to Bring an Action"

"You agree that regardless of any statute or Law to the contrary, any claim or cause of action arising

out of or related to the services brought by you must be Filed within One (1) Year after such claim or

cause of action arose or such claim or cause of action will forever be barred”...

This Private Corporate Medical Institution's subterfuge in its presentation directly countermands the

established United States Statute of Limitations of Two Years. Forced Arbitration is also exemplary..

Suffice it to State that | did not sign the MyChart due to these severely limiting stipulations,

By the surreptitious presentation, maliciously buried in lengthy disclosures, that most would not have

noticed while arbitrarly surrendering their Rights. | have maintained my Legal Right to proper

representation. Since | did not submit to these violations of Laws and Statutes, | was prevented to this

day from accessing my Medical records.

EXHIBIT C NWM Limits of Liability (b) Limitation of time to bring an Action

EXHIBITD MyChart Copy "If you do not agree to these terms, including the mandatory arbitration
provision and class action waiver set forth herein you may not access or use the
Services...

EXHIBIT E _— Plaintiff's Message in Return presenting Violations of Patient Protection Laws

Plaintiff Prays that the Court given validly substantiated Violations of HIPPA and Due Process the
Legaly Binding Correction that it deserves

Algis Peter Ankus RPH ‘
P.O. Box 556 | . ( \
Beverly Shores, Indiana oe \ ates «OTE

fA \ LEO Clef.
46301 7 APACE 5 hua .
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 4 of 8 PagelD #:1

EXHIBIT A

 

ALGIS PETER ANKUS
Beverly Shores, Indiana 46301

 

Tuesday, June 26, 2018

Patient Relations Department
Northwestern Memorial Hospital
675 N. St. Clair St.

Chicago, Illinois 60611

Dear Mr. Bradley,

I am in receipt of your letter dated May 30, 2018, in

which you state, “our investigation of this matter 1s
concluded”..it is not concluded, in my opinion, for the following
reasons.

A) “all requested actions have been taken” I differ from your
characterization, since I was never given the answer to my
question of exactly who ordered the right hand
venipuncture, as well as who performed it, unsuccessfully...
thus causing harm in the symptom of a lasting trigger
finger.

B) “All appropriate actions have been taken response to your
concerns”
Was my request for the reason for the unsuccessful
venipuncture, despite two patent vessels, providing
access in both arms, complied with ? No
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 5 of 8 PagelD #:1

EXHIBIT 4

Therefore, | am requesting one more time;

Why was the venipuncture of my right hand necessary,
despite my specifically requesting to the Anesthesiologist
and Surgical Staff present in the pre-surgery suite, not to
attempt this procedure.

By whose authority was the order given, and by whom
was it performed.

I also will find it necessary to request a list of all attendees
during my surgical procedure.

Should your Office deem not to comply with my requests,
yet again...I will take the flippant comment by Ms.Ford,
‘af you aren’t satisfied then get a Lawyer” to heart...

I most certainly can oblige your request, arbitration would
serve everyone better, but I stand ready to take any action
necessary.

Very truly Yours
Algis Peter Ankus
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 6 of 8 PagelD #:1

( ) UnitedHeaithcare

CA124-0157, PO Box 6106, Cypress, CA 90630

The Case Number is : 8-265906094

October 19, 2018

Algis Ankus
107 E. Clearwater Ave.
Beverly Shores, IN 46301

Member ID : 954030434-00

Dear Mr. Ankus

We received your grievance request on October 17, 2018. Thank you for sharing your concerns about
the service you received from Northwester Memorial Hospital. We take your concerns very seriously.

What happens next?
e We sent your complaint to our Quality of Care Department.

e This group will review your concerns and follow up with your health care professional/facility,
as appropriate.

The findings of the Quality of Care Department are confidential. To make sure that the doctors and
nurses are free to talk about all aspects of your case, state and/or federal laws prevent the results of this

review from being communicated back to you. But, please be assured that we are reviewing your
concerms.

Who else can you contact?

You have a right to file a complaint (a written request for additional review) with the Quality
Improvement Organization (QIO) for Indiana, Livanta. Quality Improvement Organizations are in each
state to help make sure that people in that state get quality, effective, and appropriate care. Please send
your complaint explaining why you think that you received the wrong care to:

Livanta
BFCC-QIO Program
10820 Guilford Rd, Ste 202
Annapolis Junction, MD 20701
Phone: 877-588-1123
Fax: 855-694-2929

Y0066_140519_120855 Approved 07162014 NGS_ 3327082
[MASCO 140519 _ 120855]

AG501_Grievance_QOC_ResolutionClosure_v07162014Update.doc]
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 7 of 8 PagelD #:1

EXHIBIT C

whether within or outside of arbitration,
or on behalf of any other individual or
group of individuals.

( b. } Limitation on Time to Bring an Action

You agree that regardless of any statute
or law to the contrary, any claim or cause
of action arising out of or related to the
Services brought by you must be filed
within one (1) year after such claim or >
cause of action arose or such claim or
cause of action will forever be barred.

c. Agreement to Arbitrate Claims;
Waiver of Jury Trial

By agreeing to these Terms, both you
and Northwestern Medicine are waiving
the right to a jury trial on any disputes
Case: 1:19-cv-06488 Document #: 1 Filed: 09/30/19 Page 8 of 8 PagelID #:1

EXHIBIT E

Begin forwarded message:

From: Algis <aankus@aol.com>

Date: January 4, 2019 at 8:13:11 AM CST

To: NWM ‘compliance’ <compliance@nm.org>
Subject: YOU HAVE NO RIGHT TO LIMIT MY
ACCESS TO MY MEDICAL RECORD BY
FORCING ME...INITIALLY - BY
SUBTERFUGE...IN NOT ALLOWING REVIEW
OF YOUR ILLEGAL DEMANDS FOR
ABSOLUTION BOTH FROM HIPPA
REGULATIONS AS WELL AS DICTATING
YOUR ‘OWN’ ILLEGAL ‘TIME
BAR’..CORRECT OR ENDOUR FEDERAL

ACTION ....

“If you do not agree to these Terms, including
ithe mandatory arbitration provision and class
action waiver set forth herein, you may not
‘access or use the Services.”

 

Li
